842 F.2d 1290Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marvin J. GOODWIN;  Marvin J. Goodwin, Plaintiff-Appellant,v.INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, AFL-CIO, LOCAL333, Defendant- Appellee,INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, AFL-CIO, Defendant.
No. 87-1702.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1988.Decided March 4, 1988.

Harvey A. Epstein;  Marc A. Klitenic;  Margolis, Pritzker & Epstein, P.A., on brief, for appellant.
Robert Fulton Dashiell;  David S. Epstein;  Wartzman, Rombro, Omansky, Blibaum & Simons, P.A., on brief, for appellee.
Before HARRISON L. WINTER, Chief Judge, and MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
The district court dismissed plaintiff's complaint without prejudice for plaintiff's failure to prosecute.  Plaintiff appeals and we affirm.


2
The record shows that on September 8, 1986, it had been necessary to postpone the trial because of injuries sustained by plaintiff.  Counsel were then requested to advise the district court when discovery was completed, settlement discussions exhausted, and the case was ready for trial.  Plaintiff made no response thereafter.  On June 10, 1987 the district court inquired if either party had any interest in bringing the case to some resolution.  Nothing had been heard from plaintiff by July 13, 1987 when the district court dismissed the case for want of prosecution subject to reinstatement for good cause shown.  Plaintiff's subsequent motion to reinstate his case assigned wholly inadequate reasons to restore it to the docket.


3
In sum, we think that the district court did not abuse its discretion in ordering dismissal, and this conclusion makes it unnecessary for us to consider defendant's argument, not made in the district court, that plaintiff's action was time-barred when filed.


4
We declined to hear oral argument as being unnecessary to a proper disposition of this appeal.


5
AFFIRMED.